Citation Nr: 1608723	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  11-00 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for a left knee disorder and a right knee disorder.

2.  Entitlement to service connection for left knee degenerative arthritis.

3.  Entitlement to service connection for right knee degenerative arthritis.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to November 2000 with service in the Persian Gulf, earning the Bronze Star.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran and his wife presented sworn testimony at a hearing before the undersigned in December 2015.  A transcript of that hearing is of record.

The Veteran's claim of service connection for PTSD has been recharacterized to include all psychiatric disorders reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The March 2002 rating decision denying service connection for right and left knee disorders became final, and new and material evidence was received to reopen these previously denied claims.

2.  The Veteran's left knee and right knee degenerative arthritis had its onset in service.

3.  The Veteran's psychiatric disorder, diagnosed at various points as PTSD, adjustment disorder with mixed anxiety and depression, anxiety disorder NOS and depressive disorder NOS, had its onset in service.


CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claims of service connection for left and right knee disorders are reopened.  38 C.F.R. § 3.156(a) (2015).

2.  The criteria for service connection for left knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for right knee degenerative arthritis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for an acquired psychiatric disability, diagnosed as PTSD, adjustment disorder with mixed anxiety and depression, anxiety disorder NOS and depressive disorder NOS, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the January 2011 private medical opinion of the Veteran's treating physician is new and material evidence sufficient to allow for the reopening of his previously denied claim of service connection for left and right knee disorders.  See 38 U.S.C.A. § 5108; see also 38 C.F.R. § 3.156(a).  These claims were originally denied in a March 2002 rating decision because the Veteran was not found to have a left or right knee condition during service.  The March 2002 rating decision became final as to these claims because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).  In January 2011, he submitted a medical opinion from his treating physician stating that he suffered knee injuries in service and that it is at least as likely as not that his current left and right knee degenerative arthritis is related to his military service.  This evidence is "new" evidence because it was not previously of record and "material" because it addresses an unestablished element, i.e., a nexus between an in-service injury and the current disability.  See 38 C.F.R. § 3.156(a).  Additionally, the evidence meets the low threshold for reopening because there is a reasonable possibility it can substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Therefore, the Board finds that the Veteran's claims of entitlement to service connection for a left knee and right knee disorder should be reopened.

The Board also finds that service connection is warranted for the Veteran's left and right knee degenerative arthritis and his acquired psychiatric disorder.  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  With regard to his left and right knee degenerative arthritis, the Veteran has been diagnosed with this condition during the appeal period.  See January 2010 Radiological Report; see also January 2011 Private Medical Opinion.  His service treatment records confirm that he was treated for knee injuries in service.  Additionally, during his VA examinations and at his December 2015 hearing before the Board he competently and credibly reported that his knee symptoms had their onset during service and have been recurrent since that time.  See Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, his treating physician opined that it is at least as likely as not that his current bilateral knee degenerative arthritis is related to his military service.  See January 2011 Private Opinion.  The Board notes the negative nexus opinion provided by the December 2010 VA examiner; however, as this opinion does not consider the Veteran's lay reports of ongoing knee pain both in service and since his separation from service.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Therefore, as the evidence of record is at least evenly balanced on the nexus element, the Board finds in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The elements necessary to establish entitlement to service connection for an acquired psychiatric disorder, including PTSD, have also been met.  See Shedden, supra; see also 38 C.F.R. § 3.304(f).  Throughout the appeal period the Veteran has experienced symptoms of irritability, social isolation, decreased concentration, chronic sleep impairment, nightmares, anxiety attacks, palpitations, headaches, suicidal thoughts, depression, increased startle response, hypervigilance, feelings of numbness or detachment from others, restricted affect, intrusive thoughts, flashbacks, and diminished interest in activities.  See VA Medical Records; see also December 2010 VA Examination Report.  He has been diagnosed at various points during the appeal period with PTSD, adjustment disorder with mixed anxiety and depression, anxiety disorder NOS and depressive disorder NOS.  See December 2008 Private Medical Record; see also 2010 VA Medical Records; December 2010 VA Examination Report.  The Veteran had service in the Persian Gulf and reported seeing burning bodies, digging mass graves and experiencing mortar attacks.  The December 2010 VA examiner noted that his reported stressors are related to the Veteran's fear of hostile military or terrorist activity, and the Board finds that the reported stressors are consistent with the places, types and circumstances of his service in the Persian Gulf.  His May 2010 VA medical records state that he appears to be experiencing symptoms of PTSD according to the DSM-IV criteria, as well as symptoms of depression, which is likely secondary to PTSD due to combat trauma.  The Board finds that the medical evidence of record supports the finding that the Veteran's psychiatric symptoms are related to his in-service stressors.  Consequently, the elements necessary to establish service connection for his psychiatric disorder have been met.  See 38 C.F.R. §§ 3.303, 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Board notes that the December 2010 VA examiner opined that the Veteran did not have a diagnosis of PTSD; however, no explanation was provided for this opinion.  Moreover, because PTSD was diagnosed by a VA psychologist at some point during the appeal period, service connection for this disorder is warranted.  See McClain v. Nicholson, 21 Vet App 319 (2007).

ORDER

New and material evidence having been received, the previously denied claims of service connection for a left knee disorder and a right knee disorder are reopened.

Service connection for left knee degenerative arthritis is granted.

Service connection for right knee degenerative arthritis is granted.

Service connection for an acquired psychiatric disorder, diagnosed as PTSD, adjustment disorder with mixed anxiety and depression, anxiety disorder NOS and depressive disorder NOS, is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


